Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 1 of 14 PageID #: 568




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

    UNITED STATES OF AMERICA                                                                   Plaintiff

    v.                                                        Criminal Action No. 3:17-CR-87-RGJ

    JEFFREY CAMPBELL                                                                         Defendant
                                              * * * * *

                           MEMORANDUM OPINION AND ORDER

         Jeffrey Campbell (“Campbell”) moves to dismiss [DE 119] Counts 2-5, Counts 10-23, and

Count 24 of the Third Superseding Indictment (“Superseding Indictment”) [DE 110]. The matter

is ripe. [DE 122; DE 124]. For the reasons below, the Court DENIES his Motion.

                                      I.       BACKGROUND

         In the Superseding Indictment, the United States charged Campbell with conspiracy to

unlawfully distribute controlled substances (Count 1), unlawful distribution of a controlled

substance (Counts 2-5), conspiracy to unlawfully distribute a controlled substance resulting in

death (Counts 6), unlawful distribution of a controlled substance resulting in death (Counts 7-9),

conspiracy to commit health care fraud (Count 10), health care fraud (Counts 11-23), and

conspiracy to commit money laundering (Count 24). [DE 110].

         Campbell moves to dismiss Counts 2-5 because they are duplicitious, and Counts 10-23

because they fail to state an offense.1 [DE 119 at 502-503]. The United States responded [DE

122] and Campbell replied [DE 124].



1
  Campbell also moves to dismiss Count 24: “Count 24 . . . alleges [Campbell] paid employees through a
bonus program with funds derived from the conspiracy to commit health care fraud alleged in Count 10 . .
. The required dismissal of Count 10 invalidates Count 24 for failure to state an offense.” [DE 119-1 at
520-521]. As discussed below, the Court will not dismiss Count 10 and for that reason, the Court will also
not dismiss Count 24.
                                                    1
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 2 of 14 PageID #: 569




                                       II. DISCUSSION

A. Counts 2-5 Are Duplicitious

       1. Each Unlawful Transfer Under 21 U.S.C. 841(a)(1) Is a Distinct Offense

       Counts 2-5 of the Superseding Indictment charge Campbell with Unlawful Distribution

and Dispensing of Controlled Substances-Schedule II in violation of 21 U.S.C. 841(a)(1) and

841(b)(1)(c). [DE 110 at 431]. In Counts 2-5, the United States alleges that Campbell “knowingly

and intentionally distributed and dispensed, and caused to be distributed and dispensed, Schedule

II controlled substances to the patients listed below, without a legitimate medical purpose and

outside the usual course of professional medical practice” during the following “date ranges”:

       COUNTS              DATES                   DRUGS(S)                PATIENTS
         2            December 6, 2012             Methadone                 B.M.
                           through
                        April 19, 2014
           3          November 14, 2013            Oxycodone                   C.M.
                           through                 Methadone
                        April 22, 2014
           4            July 23, 2013              Oxycodone                   B.S.
                           through
                        April 15, 2014
           5            July 31, 2013              Methadone                   M.S.
                           through
                        April 18, 2014


[DE 110 at 431].

       Campbell argues that “Counts 2 through 5 charge [him] with unlawfully distributing and

dispensing controlled substances. These counts are entirely duplicitous, as they allege wholly

separate and distinct offenses . . . Because separate acts of unlawful distribution of controlled

substances are distinct offenses under 21 U.S.C. § 841(a)(1), as opposed to a continuing crime,

they must be charged in separate counts.” [DE 119-1 at 513-514]. The United States, on the other

hand, contends that the “the law requires that the United States prove a course of prescribing that
                                                 2
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 3 of 14 PageID #: 570




is without a legitimate medical purpose or outside the normal course of professional practice.

Counts 2-5 of the Superseding Indictment each allege a single offense of unlawfully distributing

or dispensing a particular controlled substance to a specific patient during a particular time period.”

[DE 122 at 532-533]. The United States argues that its “requirement . . . in illegal distribution

cases against doctors and pharmacists to prove the additional element of prescribing without a

legitimate medical purpose or outside the usual course of professional practice – in other words a

pattern of prescribing – recognizes the difference between the distribution of legal substances and

illegal substances.” Id. at 531.

        “A duplicitious indictment charges separate offenses within a single count.” United States

v. Anderson, 605 F.3d 404, 414 (6th Cir. 2010) (citation and internal quotation marks omitted).

“In determining whether there is duplicity . . . [in an indictment] the decisive criteria are legislative

intent and separate proof.” United States v. Damrah, 412 F.3d 618, 622 (6th Cir. 2005) (citation

and internal quotations marks omitted).

        The Sixth Circuit has neither explicitly nor extensively addressed whether an unlawful

transfer under 21 U.S.C. § 841(a) is a “distinct offense” or a “continuing crime.”2 But, circuit




2
  In a two-page, per curium opinion, the Sixth Circuit in United States v. Noel considered whether Noel’s
indictment contained multiplicitous counts. 490 F.2d 89, 90 (6th Cir. 1974) (“The principal issue argued
before the court concerned whether or not the first two counts of the indictment represented in actuality the
commission of only one crime”); See United States v. Sosa-Baladron, 800 F. App’x 313, 322 (6th Cir.
2020) (“When an indictment charges a single offense in separate counts, it is multiplicitous and implicates
the Double Jeopardy clause”). There, Noel was convicted for violating “21 U.S.C. 841 (1970), and 18
U.S.C. 2 (1970), for aiding and abetting and for serving as a principal in the sale and distribution of heroin.”
Id. The Sixth Circuit held that each count in the indictment represented the commission of a different crime
because the “sale arranged with . . . Noel pertained to two ‘spoons' of heroin for two separate individuals .
. . We regard these facts as being such as to require differing substantive proofs as to the two offenses, and
that as a consequence, convictions on the two counts were valid.” Id. Although Noel guides this Court, it
addresses multiplicity, not duplicity, and in the last forty-six years has only been cited twelve times.
Nonetheless, it supports the Court’s finding that each unlawful transfer under § 841(a) is a “distinct
offense.”
                                                       3
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 4 of 14 PageID #: 571




courts “resolving this issue have uniformly held that separate unlawful transfers of controlled

substances are separate crimes under § 841, even when these transfers are part of a continuous

course of conduct.” United States v. Mancuso, 718 F.3d 780, 793 (9th Cir. 2013) (quoting United

States v. Lartey, 716 F.2d 955, 967 (2d Cir.1983)) (internal quotation marks omitted); See United

States v. Thompson, 624 F.2d 740, 743 (5th Cir. 1980) (“[§ 841(a)] . . . is reasonably interpreted

as making each unlawful dispensation a distinct offense. In this case, the appellant wrote three

separate prescriptions on each of the two dates, by which he caused six separate dispensations of

a controlled substance”); Lartey, 716 F.2d at 967 (“The plain language of [§ 841] indicates . . .

that illegal distribution under § 841 is not a continuing crime. The law instead makes each

unlawful transfer a distinct offense”); United States v. Elliott, 849 F.2d 886, 890 (4th Cir. 1988)

(“We therefore conclude that each distinct act of delivery is a separate unit of prosecution under §

841(a)(1), even if it is only one of several such deliveries made in the course of an overall sales

transaction”); Mancuso, 718 F.3d at 793 (finding Count II of indictment duplicitous because

“separate acts of distribution of controlled substances are distinct offenses under 21 U.S.C. §

841(a), as opposed to a continuing crime, and therefore must be charged in separate counts”);

United States v. Rowe, 919 F.3d 752, 759 (3d Cir. 2019) (finding that “separate acts of distribution

of controlled substances are distinct offenses under 21 U.S.C. § 841(a), as opposed to a continuing

crime”) (quoting Id.).

          In United States v. Elliott, the Fourth Circuit examined the legislative intent behind §

841(a):

          Section 841(a)(1) was enacted as part of the Comprehensive Drug Abuse
          Prevention and Control Act of 1970. One of the principal purposes of that Act was
          to strengthen the penalties for drug trafficking, in order to deter individuals from
          engaging in that activity . . . Section 841(a)(1) helped accomplish this goal by
          making illegal not only the actual sale of controlled substances, as had its
          predecessor, but also the participation in any aspect of the chain of their
                                                   4
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 5 of 14 PageID #: 572




       distribution-from manufacture to delivery . . . For this reason, several courts have
       concluded that Congress intended each distinct act of delivery to be a separately
       punishable offense under § 841(a)(1), even though it may have been only one of
       several such deliveries made in the course of consummating a single sales
       transaction . . .

       ...

       We agree that a purely transactional interpretation of the term ‘distribution’ would
       be inconsistent with Congress' intent to expand the scope of the conduct punishable
       under § 841(a)(1) beyond the actual act of sale. Under such an approach, drug
       traffickers could avoid separate punishments for multiple deliveries to the same
       buyer over an extended period of time simply by characterizing them as separate
       installments of a single sales transaction. Had Congress intended such a result, it
       would simply have proscribed-chosen as the unit of prosecution-the ‘sale’ of drugs,
       rather than their ‘delivery’ and ‘transfer.’ We therefore conclude that each distinct
       act of delivery is a separate unit of prosecution under § 841(a)(1), even if it is only
       one of several such deliveries made in the course of an overall sales transaction.

Elliott, 849 F.2d at 889–90.

       Consistent with the Fourth Circuit’s interpretation of Congress’ intent and the persuasive

precedent of the Second, Third, Fourth, Fifth, and Ninth Circuits, the Court finds that Counts 2-5

are duplicitious.

               2. A Specific Unanimity Instruction and a Bill of Particulars Cure Any Prejudice.

       Campbell claims that he will be prejudiced because “[if] each juror were to find that

Defendant Campbell committed one of the offenses in each count, but there was no agreement as

to which offense he committed, a conviction would violate Defendant’s Sixth Amendment right

to a unanimous verdict.” [DE 119-1 at 514]. Campbell’s concern is valid, but it is best allayed

through a specific unanimity instruction, not dismissal. See United States v. Hendrickson, 822

F.3d 812, 822 (6th Cir. 2016) (“Specific unanimity instructions are a method of curing duplicitous

charges, which set forth separate and distinct crimes in one count and create a risk that a defendant's

right to a unanimous verdict would be undermined if individual jurors find [him] guilty of different

crimes”) (citation, internal quotation marks, and formatting omitted); United States v. Adesida,
                                                5
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 6 of 14 PageID #: 573




129 F.3d 846, 849 (6th Cir. 1997) (“[T]he court can cure the error of duplicity by instructing the

jury that it must come to a unanimous verdict in regard to either one offense or the other”); United

States v. Blandford, 33 F.3d 685, 699 (6th Cir. 1994) (finding no prejudice from duplicitious count

because district court provided specific unanimity instruction); United States v. Cherif, 943 F.2d

692, 701 (7th Cir.1991) (“The problem Cherif complains about—the possibility that the jury

would convict him even though it did not unanimously agree on what false statement he made—

could easily have been cured by an instruction telling the jury that it could convict Cherif on the

false statement count only if it unanimously agreed on the false statement he made.”).           Here,

without a specific unanimity instruction, there is a genuine risk that “the jury [may be] confused

or that a conviction may occur as the result of different jurors concluding that a defendant

committed different acts.” United States v. Duncan, 850 F.2d 1104, 1114 (6th Cir. 1988).

       Campbell also argues that “given the vagueness of the accusations, [he] would be

prejudiced in a subsequent double jeopardy defense. Defendant would be unable to plead an

acquittal or conviction in a future prosecution based on a non-duplicitous indictment for a charged

offense that fell within the time period prescribed by the Government in this case.” [DE 119-1 at

515-516]. To assuage this concern, the Court orders the United States to file a bill of particulars.

See Fed. R. Crim. P. 7(f) (“The court may direct the government to file a bill of particulars”). In

the bill of particulars, the United States is to identify for each prescription written by Campbell: 1)

the date it was written; 2) the serial number; 3) who it was written for; and 4) what it was for. See

United States v. Seelig, 622 F.2d 207, 211 (6th Cir. 1980) (“The prescriptions are identified by

date, serial number, and issuing doctor. The counts . . . allege these distributions . . . [violated] .

. . 21 U.S.C. s 841(a)(1). Surely, enough facts are alleged to enable appellants to plead acquittal

or conviction in bar of future prosecutions for the same offense since the precise acts which

                                                  6
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 7 of 14 PageID #: 574




constitute the offense have been alleged”).

       B. Counts 10-23 Sufficiently State the Charged Offenses

       A defendant may move the court to dismiss an indictment because it fails to state an

offense. Federal R. Crim. P. 12(b)(3)(B)(v). An indictment “must be a plain, concise, and definite

written statement of the essential facts constituting the offense charged.” Fed. R. Crim. P. 7 (c)(1).

An indictment sufficiently states an offense under Rule 12(b)(3)(B)(v) “if it alleges conduct

satisfying every element of the charged offense.” United States v. Maddux, 917 F.3d 437, 443 (6th

Cir. 2019) (citing United States v. Olive, 804 F.3d 747, 753 (6th Cir. 2015)). In this regard, “the

indictment must: (1) set out all of the elements of the charged offense and must give notice to the

defendant of the charges he faces, and (2) be sufficiently specific to enable the defendant to plead

double jeopardy in a subsequent proceeding, if charged with the same crime based on the same

facts.” United States v. McAuliffe, 490 F.3d 526, 531 (6th Cir. 2007) (citation, internal quotation

marks, and formatting omitted).

       The “indictment must be read as a whole, accepting the factual allegations as true, and

construing those allegations in a practical sense with all the necessary implications.” Id. (citing

United States v. Reed, 77 F.3d 139, 140 n.1 (6th Cir. 1996) (en banc)). “An indictment is to be

construed liberally in favor of its sufficiency.” Id. (citing United States v. Davis, 306 F.3d 398,

411 (6th Cir. 2002)). Indeed, “a defendant wishing to challenge an indictment valid on its face

bears a heavy burden.” United States v. Woodman, 229 F.3d 1155, No. 98–4527, 2000 WL

1234328, at *5 (6th Cir. Aug. 21, 2000) (unpublished table decision) (citing United States v.

Lamoureux, 711 F.2d 745, 747 (6th Cir.1983)).

               1. Count 10 sufficiently states the offense of Conspiracy—Health Care Fraud.

       Count 10 of the Superseding Indictment charges Campbell with violating 18 U.S.C. § 1349:

                                                  7
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 8 of 14 PageID #: 575




                                          COUNT 10
                              (Conspiracy – Health Care Fraud)

               On or about and between January 1, 2009, and continuing through
       December 1, 2016, in the Western District of Kentucky, Jefferson County,
       Kentucky, JEFFREY CAMPBELL, MARK DYER, JACQUELINE DAVIS, and
       PHYSICIANS PRIMARY CARE, PLLC, defendants herein, and others, did
       knowingly and willfully combine, conspire and confederate and agree with each
       other and others, known and unknown to the Grand Jury, to violate Title 18, United
       States Code, Section 1347, that is, to knowingly and willfully execute, and attempt
       to execute, a scheme and artifice to obtain, by means of false or fraudulent
       pretenses, representations, and promises, money and property owned by and under
       the custody or control of health care benefit programs, in connection with the
       delivery of, and payment for, health care benefits, items, and services, to wit:
       JEFFREY CAMPBELL, MARK DYER, JACQUELINE DAVIS, and
       PHYSICIANS PRIMARY CARE, PLLC, and others, falsely and fraudulently
       billed various health care benefit programs by coding physical therapy, counseling,
       and exercise (Med Fit Program) services using evaluation and management codes
       in order to obtain a higher rate of reimbursement and billed for medically
       unnecessary tests, such as nerve conduction studies, MRIs, CT Scans, X-rays,
       Urinary Drug Screens (UDSs), and ANSAR tests.

[DE 110 at 433-434] (emphasis added).

       To convict Campbell under 18 U.S.C. § 1349, the United States must prove: 1) “an

agreement between two or more persons to” 2) “knowingly and willfully execute, or attempt to

execute, a scheme or artifice to defraud any health care benefit program; or to obtain, by means of

false or fraudulent pretenses, representations, or promises, any of the money or property owned

by, or under the custody or control of, any health care benefit program, in connection with the

delivery of or payment for health care benefits, items, or services.” United States v. Chaney, 921

F.3d 572, 593 (6th Cir.) (internal formatting, quotation marks, and citations omitted).

       Campbell argues that “the Indictment . . . fails to allege facts or circumstances pertaining

to . . . Campbell’s participation in a scheme to defraud. The Indictment also fails to include an

overview of how the conspiracy operated or [Campbell’s] role in furthering those operations.”

[DE 119-1 at 519]. The United States counters that “the plain text of the Superseding Indictment

                                                8
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 9 of 14 PageID #: 576




. . . specifically explains the overall conspiracy and the particular schemes that Campbell himself

engaged in, including identifying specific instances of the fraudulent billings that are the subject

of the substantive health care fraud counts.” [DE 122 at 539-540].

       The Court agrees with the United States. Count 10, which tracks the statutory language of

18 U.S.C. § 1349, sufficiently states the offense of Conspiracy—Health Care Fraud. McAuliffe,

490 F.3d at 531 (quoting United States v. Superior Growers Supply, Inc., 982 F.2d 173, 176 (6th

Cir.1992)) (“‘An indictment will usually be sufficient if it states the offense using the words of

the statute itself, as long as the statute fully and unambiguously states all the elements of the

offense’”). Count 10 states that there was an agreement between Campbell, Mark Dyer, Jaqueline

Davis, and Physician Primary Care, PLLC. [DE 110 at 433-434]. And it sets out in clear language

the defendants’ “scheme or artifice to defraud” as “falsely . . . fraudulently bill[ing] various health

care benefit programs by coding physical therapy, counseling, and exercise (Med Fit Program)

services using evaluation and management codes in order to obtain a higher rate of reimbursement

and bill[ing] for medically unnecessary tests, such as nerve conduction studies, MRIs, CT Scans,

X-rays, Urinary Drug Screens (UDSs), and ANSAR tests.” Id.; See United States v. Walters, No.

3:15-CR-14-GFVT-REW, 2016 WL 1453069, at *2 (E.D. Ky. Apr. 12, 2016) (finding charge of

conspiracy to commit health care fraud sufficient where it “alleg[ed] the purpose of the conspiracy

was for . . . Defendants to ‘unlawfully enrich themselves by (a) submitting false and fraudulent

claims . . . for services that were medically unnecessary and that were not eligible for

reimbursement, and (b) diverting proceeds of the fraud for the personal use and benefit of the

defendants’”). Although Count 10 is not specific to Campbell (it includes his co-defendants),

Campbell’s role in the conspiracy is detailed in Counts 11-23, which allege how he committed

health care fraud. See McAuliffe, 490 F.3d at 531 (“The indictment must be read as a whole,

                                                  9
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 10 of 14 PageID #: 577




accepting the factual allegations as true, and construing those allegations in a practical sense with

all the necessary implications”) (internal quotation marks and citation omitted).

               2. Counts 11-23 sufficiently state the offense of Health Care Fraud.

       Counts 11-23 charge Campbell with violating 18 U.S.C. § 1347:

                                       COUNTS 11-21
                             (Health Care Fraud—Fraudulent Coding)

               On or about the dates listed below, in the Western District of Kentucky,
       Jefferson County, Kentucky, and elsewhere, JEFFREY CAMPBELL, defendant
       herein, aided and abetted by others known and unknown to the Grand Jury,
       knowingly and willfully executed, and attempted to execute, a scheme and artifice
       to obtain, by means of false or fraudulent pretenses, representations, and promises,
       money and property owned by and under the custody or control of health care
       benefit programs, in connection with the delivery of and payment for health care
       benefits, items, and services, to wit: JEFFREY CAMPBELL falsely and
       fraudulently billed various health care benefit programs by coding physical
       therapy, counseling, and exercise (Med Fit Program) services using evaluation and
       management codes in order to obtain a higher reimbursement rate for the below
       listed patients:


  COUNTS              DATES                PATIENTS             SERVICE               E&M
                                                              PERFORMED             BILLING
                                                                                     CODE
      11          August 26, 2013             R.C.           Physical Therapy         99214
      12           April 10, 2014             H.H.           Med Fit (exercise)       99214
      13          August 12, 2013             E.L.             Counseling             99214
      14        February 14, 2014             B.M.           Physical Therapy         99214
      15         February 19, 2013            D.P.             Counseling             99214
      16           April 7, 2014              B.S.           Med Fit (exercise)       99214
      17           July 31, 2013              M.S.             Counseling             99214
      18           April 15, 2013             T.B.           Med Fit (exercise)       99214
      19          August 1, 2013              K.B.             Counseling             99214
      20         February 20, 2013            S.B.             Counseling             99214
      21        September 13, 2013            N.A.             Counseling             99214




                                                 10
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 11 of 14 PageID #: 578




                                           COUNT 22
                              (Health Care Fraud-Physical Therapy)

               On or about and between April 1, 2013, and March 31, 2014, in the Western
       District of Kentucky, Jefferson County, Kentucky, and elsewhere, JEFFREY
       CAMPBELL and MARK DYER, defendants herein, and others, aided and abetted
       by each other and others known and unknown to the Grand Jury, knowingly and
       willfully executed, and attempted to execute, a scheme and artifice to obtain, by
       means of false or fraudulent pretenses, representations, and promises, money and
       property owned by and under the custody and control of health care benefit
       programs, in connection with the delivery of and payment for health care benefits,
       items, and services, to wit: JEFFREY CAMPBELL and MARK DYER, and others,
       falsely and fraudulently billed various health care benefit programs for physical
       therapy services using evaluation and management codes as if a physician
       performed a service on the patients, but in reality, a non-physician and non-
       physical therapist performed the service on the patients.

                                          COUNT 23
                            (Health Care Fraud—Proove Biosciences)

       On or about and between August 6, 2013, and June 1, 2014, in the Western District
       of Kentucky, Jefferson County, Kentucky, and elsewhere, JEFFREY CAMPBELL
       and PHYSICIANS PRIMARY CARE, PLLC, defendants herein, aided and abetted
       by each other and others known and unknown to the Grand Jury, knowingly and
       willfully executed, and attempted to execute, a scheme and artifice to obtain, by
       means of false or fraudulent pretenses, representations, and promises, money and
       property owned by and under the custody and control of health care benefit
       programs, in connection with the delivery of and payment for health care benefits,
       items, and services, to wit: JEFFREY CAMPBELL and PHYSICIANS PRIMARY
       CARE, PLLC, and others, caused Proove Biosciences, Inc., a genetic lab company,
       to falsely and fraudulently bill various health care benefit programs for genetic
       tests administered to Physicians Primary Care patients that were not medically
       necessary and never interpreted.

[DE 110 at 434-436] (emphasis added).

       To obtain a conviction for health care fraud under 18 U.S.C. § 1347, the United States must

prove that Campbell: “(1) knowingly devised a scheme or artifice to defraud a health care benefit

program in connection with the delivery of or payment for health care benefits, items, or services;

(2) executed or attempted to execute this scheme or artifice to defraud; and (3) acted with intent to

defraud.” United States v. Hunt, 521 F.3d 636, 645 (6th Cir. 2008) (internal quotation marks and

                                                 11
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 12 of 14 PageID #: 579




citations omitted).

       Campbell contends that “Counts 11 through 21 accuse . . . [him] of falsely and fraudulently

billing various health care benefit programs by coding physical therapy, counseling and exercise

(Med Fit Program) services using evaluation and management codes in order to obtain a higher

reimbursement rate for the listed patients. It is unclear if the basis of the charge is the use of the

evaluation and management codes or the level of the service billed in order to obtain a higher

reimbursement rate.” [DE 119-1 at 520]. He also argues that “[n]o specific fraudulent acts are

identified in the Indictment related to Counts 22 and 23. These counts are vague as to the scheme

or artifice to defraud a health care benefit program and fail to discern specific executions or

attempts to execute, with the intent to defraud, such scheme or artifice.” Id.

       The United States argues that “Counts 11-21 contain the elements of health care fraud and

specifically describe how Campbell fraudulently billed health care benefit companies by using

evaluation and management codes to inappropriately bill for physical therapy services, counseling,

and fitness programs. In fact, the Superseding Indictment identifies eleven specific instances of

this fraud.” [DE 122 at 540]. The United States also argues that “Count 22 accurately sets forth

the elements of health care fraud and then specifically identifies the health care fraud scheme

where Campbell and his co-defendant fraudulently billed health care benefit programs by billing

physical therapy services using evaluation and management codes as if a physician performed

them when in fact a non-physician and nonphysical therapist performed the services.” Id. at 541.

And the United States asserts that “Count 23 accurately sets forth the elements of health care fraud

and then specifically identifies the health care fraud scheme where Campbell ordered unnecessary

genetic tests, never interpreted or used those tests, and then caused the lab company to falsely and

fraudulently bill health care benefit companies for those tests.” Id. at 542.

                                                 12
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 13 of 14 PageID #: 580




       The Court agrees with the United States: Counts 11-21 are sufficient. Counts 11-21 allege:

1) the scheme’s time frame (February 2013 to April 2014); 2) the scheme's victims (“health care

benefit programs”); 3) the scheme’s perpetrator (Campbell); 4) the scheme’s purpose (“to obtain

a higher reimbursement rate”); and 5) the scheme (“falsely and fraudulently coding physical

therapy, counseling, and exercise (Med Fit Program) services using evaluation and management

codes”). [DE 110 at 434-435]. In addition, Counts 11-21 track the language of the statute and

thereby set out the essential elements of the offense.

       The Court also finds that Count 22 and 23, both of which track the statutory language, are

sufficient. Count 22 alleges: 1) the scheme’s time frame (April 1, 2013 to March 31, 2014); 2) the

scheme's victims (“health care benefit programs”); 3) the scheme’s perpetrators (Campbell and

Mark Dyer); and 4) the scheme (“falsely and fraudulently billing for physical therapy services

using evaluation and management codes as if a physician performed a service on the patients, but

in reality, a non-physician and non-physical therapist performed the service on the patient”). Id.

at 435-436. And Count 23 alleges: 1) the scheme’s time frame (August 6, 2013, and June 1, 2014);

2) the scheme's victims (“health care benefit programs”); 3) the scheme’s perpetrators (Campbell

and Physicians Primary Care, PLLC); and 4) the scheme (“caused Proove Biosciences, Inc., a

genetic lab company, to falsely and fraudulently bill various health care benefit programs for

genetic tests administered to Physicians Primary Care patients that were not medically necessary

and never interpreted”). Id. at 436; See United States v. Chalhoub, No. 16-CR-23, 2018 WL

9802145, at *2 (E.D. Ky. Feb. 16, 2018) (finding health care fraud charge sufficient where it

alleged that from “March 2007 through July 13, 2011, Chalhoub implanted . . . pacemakers in

patients without sufficient medical need or justification and caused claims for medically



                                                 13
Case 3:17-cr-00087-RGJ Document 127 Filed 05/26/20 Page 14 of 14 PageID #: 581




unnecessary procedures and services to be submitted to healthcare benefit programs”) (internal

quotation marks omitted.

                                        III.     CONCLUSION

       Accordingly, for the reasons stated, and the Court being otherwise sufficiently advised, IT

IS ORDERED that:

       (1) Campbell’s Motion [DE 119] is DENIED.

       (2) The United States is to file a bill of particulars which—for each of Campbell’s

prescriptions at issue—identifies: (1) the date it was written; (2) the serial number; (3) who it was

written for; and (4) what it was for.




                                                                May 26, 2020




Cc:    Counsel of record




                                                 14
